Citation Nr: 1613369	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-18 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an initial disability rating in excess of 10 percent for major depressive disorder prior to December 5, 2013.

4.  Entitlement to an increased rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran has active duty service from July 1980 to February 1990, and he had subsequent periods of active duty for training in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  During the pendency of the appeal, the jurisdiction of this case was subsequently transferred to the RO in St. Petersburg, Florida.  The Board previously remanded these issues in October 2013.  

The Veteran was scheduled for a videoconference hearing in September 2013 but in August 2013 the Veteran requested to cancel the hearing.  The Board accordingly deems the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to depression, has been raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a low back disorder and a right knee disorder, and the issue of entitlement to an increased disability rating in excess of 10 percent for major depressive disorder prior to December 5, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the duration of the appeal, the probative, competent evidence demonstrates that the Veteran's bilateral hearing loss was manifested by no more than Level II hearing impairment in the right ear and by no more than Level IV hearing impairment in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An August 2007 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service treatment records, VA treatment records, private treatment records, and lay evidence.  The Veteran underwent VA examination in connection with this claim in March 2008 and again in December 2013 pursuant to the October 2013 Remand order.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for the purposes of determining the appropriate rating for hearing loss.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Moreover, as the necessary development has been completed and additional examinations have been performed, the Board finds that the Appeals Management Center substantially complied with the October 2013 remand directives with respect to the issue of entitlement to an increased rating for bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).


Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  

The Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  The horizontal lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  38 C.F.R. § 4.85.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate for the average pure tone decibel loss over the four specified frequencies (1000, 2000, 3000, and 4000 Hertz).  The percentage evaluation is found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

For the period on appeal, the Veteran's service-connected bilateral hearing loss has been assigned a noncompensable disability rating pursuant to Diagnostic Code 6100.  The Veteran asserts that he is entitled to a higher evaluation.  In this case, the relevant, clinical evidence consists of VA audiological examinations performed in March 2008 and December 2013. 

As it pertains to the March 2008 VA examination, the audiologist diagnosed bilateral sensorineural hearing loss, normal to mild.  The Veteran reported that he had difficulty hearing conversations and the television.  Bone conduction and air conduction testing was conducted, and the VA examiner opined that the pure tone thresholds from the air conduction test best reflected the Veteran's level of hearing loss.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
35
35
37.5
LEFT
35
40
40
40
38.75

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  Applying 38 C.F.R. § 4.85, Table VI to the March 2008 audiological findings, the Veteran's right ear hearing loss is a Level I impairment based on a pure tone threshold average of 37.5 decibels and a 100 percent speech recognition score.  The Veteran's left ear hearing loss is also a Level I impairment, based on a pure tone threshold average of 38.75 decibels and a 100 percent speech recognition score.  Applying the criteria from Table VI to Table VII, a 0 percent evaluation is derived. 

On VA examination in December 2013, the Veteran reported that he had trouble listening to the television and that he did not understand what people were saying, and that he had to guess what they were saying most of the time.  Upon air conduction testing, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
50
50
51
LEFT
50
55
50
50
51

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 82 in the left ear.  Applying 38 C.F.R. § 4.85, Table VI to the December 2013 audiological findings, the Veteran's right ear hearing loss is a Level II impairment based on a pure tone threshold average of 51 decibels and an 84 percent speech recognition score.  The Veteran's left ear hearing loss is a Level IV impairment under Table VI, based on a pure tone threshold average of 51 decibels and an 82 percent speech recognition score.  Thus, applying the criteria from Table VI to Table VII, a 0 percent evaluation is derived. 

As described above, the rating criteria also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  On all of the examinations, pure tone thresholds at each of the four specified frequencies were not shown to be 55 decibels or more, and therefore, evaluation under 38 C.F.R. 
§ 4.86(a) is not warranted.  Further, pure tone thresholds were not shown to be 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and therefore evaluation under 38 C.F.R. § 4.86(b) is not warranted.  

At all relevant times the Veteran has asserted that his bilateral hearing loss was worse than it was rated.  His friends and family have noted in buddy statements that they often have to repeat things since the Veteran cannot hear properly.    

Upon review, the Board finds the competent, clinical evidence does not include any audiological examination results demonstrating a higher level of bilateral hearing loss at any time during the pendency of the appeal.  The Board finds the noncompensable disability rating currently assigned for the Veteran's bilateral hearing loss accurately reflects his disability picture, and a higher disability rating is not appropriate.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and that a compensable disability rating is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  The Board recognizes that the Veteran stated that he had difficulty understanding people when they spoke and that he had trouble watching television due to his increased hearing loss.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional case.  


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

Low back disorder and right knee disorder

Regrettably, the Board must remand these issues again as the AOJ did not substantially comply with the Board's October 2013 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran asserts that he has right knee pain and lower back pain as the result of injuries incurred during active duty service.  He was diagnosed with lumbar disc disease and a right knee condition when he underwent VA examination in connection with his claims in December 2013.  

In May 2009 the Veteran underwent an independent medical examination with a private treatment provider and after a physical examination of his back and knees, the physician opined that after reviewing the Veteran's medical record, it was likely that the multiple accidents and parachute jumps performed while in service contributed to the injuries, of which he was currently suffering.  At the time, the Veteran's diagnoses were degenerative disc disease at L4-L5 with central disc herniation and general impairment of the knee (arthritis).  However, there is no indication as to how the Veteran was diagnosed with arthritis of the knee.  There is no evidence in the claims file that the Veteran was diagnosed with arthritis of the knee, and there were no knee x-rays or MRIs that had findings consistent with arthritis of the knee.  

In December 2013, pursuant to the Board's October 2013 Remand, the Veteran underwent VA examination in connection with his claims for a right knee disability and low back disability.  After completing a physical examination and reviewing the Veteran's claims file, the VA examiner diagnosed lumbar degenerative disc disease, stated that the Veteran did not have an identified right knee condition, and opined that the Veteran's disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that the combination of the Veteran's wheelchair, knee braces, and back brace raised a suspicion of malingering and that the Veteran exhibited malingering symptoms during the physical examination.  The VA examiner stated that he reviewed the Veteran's imaging studies but found no documented degenerative or traumatic arthritis.  

The Board notes that the October 2013 Remand directed the VA examiner to consider and comment on the report of the May 2009 private orthopedic evaluation, which indicates a diagnosis of general impairment of the right knee (arthritis), as well as degenerative disc disease at L4-L5, and includes the physician's comment that it was "likely": that the Veteran's multiple accidents and parachute jumps performed during service "contributed" to his current disabilities.  There is no comment on the May 2009 private orthopedic evaluation in the VA opinion.  Therefore, remand is warranted to afford the Veteran another VA examination with updated x-rays of his back and knees and an updated list of diagnoses and their etiology, to specifically to consider the May 2009 opinion.  See Stegall, 11 Vet. App. at 268.

Major depressive disorder

In a February 2014 rating decision, the AOJ granted entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  The AOJ assigned a 10 percent rating effective July 26, 2007, and a 100 percent rating effective December 5, 2013.  In February 2014, the Veteran submitted a Notice of Disagreement with the rating decision.  The record does not indicate that a Statement of the Case has been issued.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, as the Veteran receives continuous treatment through VA, the Board finds the AOJ should obtain all VA treatment records dated from December 2013 to present.  Moreover, the AOJ should obtain the Veteran's complete service personnel record to include his tenure with the Army National Guard.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2013 to present.  All actions to obtain the requested records should be fully documented in the claims file.  

2.  Request and obtain complete service personnel records and separation documents pertaining to the Veteran from the appropriate agency.  Verify all periods of active duty, active duty for training, and any inactive duty for training.  All actions to obtain the requested records should be fully documented in the claims file.  

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any current back and knee disabilities.  The Veteran's claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and new x-rays of the Veteran's knees and back should be ordered.  

After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA examination reports, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the VA examiner should list any current knee or back disability, and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability began in service, was caused by service, or is otherwise related to service.  The VA examiner should also comment on the May 2009 private orthopedic evaluation which diagnosed the Veteran with general impairment of the knee (arthritis) and degenerative disc disease at L4-L5 and stated that it was "likely" that the Veteran's multiple accidents and parachute jumps performed during service "contributed" to his current disabilities.    

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.  

4.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for a right knee disorder and a low back disorder.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

5.  Issue the Veteran a Statement of the Case and notify him of his appellate rights with respect to the issue of entitlement to an initial disability rating in excess of 10 percent for major depressive disorder prior to December 5, 2013, and remind him that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


